Citation Nr: 0021994	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-29 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an original rating for pansinusitis, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1974 to September 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, which granted service 
connection for pansinusitis and assigned a 10 percent 
evaluation, effective January 27, 1997.  In a February 1999 
hearing officer decision, the RO assigned a 30 percent 
disability evaluation to the service-connected sinusitis, 
effective January 27, 1997.  As the 30 percent evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

2.  The veteran has not undergone radical surgery for 
pansinusitis, nor has his pansinusitis been characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for pansinusitis since January 27, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.41, 4.97, Diagnostic Code 6510 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A March 1982 VA radiology report of the veteran's paranasal 
sinuses indicates mucosal thickening in the maxillary sinuses 
and cloudiness in the ethmoidal cells.  The right lower 
frontal sinuses showed increased density and marked 
thickening of the nasal septum was noted.  He was diagnosed 
with chronic maxillary, frontal, and ethmoidal sinusitis.

A January 1997 VA CT report of the veteran's paranasal 
sinuses includes the following findings:

Air fluid levels are seen within both 
maxillary sinuses.  Dense mucosal 
thickening is noted at the right 
maxillary sinus.  There is polypoid 
hypertrophy of the mucosa of the 
maxillary sinus.  A soft tissue density 
mass is seen at the floor of the left 
maxillary sinus which could represent a 
cyst vs polyp.  Soft tissue density fills 
both osteomeatal units and the right 
nasal cavity.  Antrocoanal polyp vs nasal 
polyposis is suggested in the right side.  
Mucosal thickening at the ethmoid air 
cells anterior, mid and posterior noted 
bilaterally.  The frontal and sphenoid 
sinuses are well aerated.  The nasal 
septum is interrupted in its mid portion.  
The middle turbinate are foreshortened 
bilaterally.  The above findings could be 
due to prior sinus diagnosis.  Code: 
abnormality, attention needed.

An April 1997 VA nose and sinuses examination report shows 
the veteran complained of nasal obstruction, sneezing and 
itchy eyes of very long duration.  The veteran related that 
he had used many medications without total relief.  The 
veteran had been seen at the VA clinic and functional and 
endoscopic sinus surgery was recommended on the basis of the 
January 1997 CT.  Physical examination was normal except for 
very hypertrophic interior turbinates with pale polypoid 
mucosa, more striking on the left side.  The diagnosis was 
pansinusitis.

An August 1997 note from Dr. Flores indicates that the 
veteran incurred a sinus condition since he was in the 
service and that he will require surgery.

A September 1997 VA radiology report indicates the following 
findings:

Both osteomeatal complexes are occluded 
by soft tissue density.  There is severe 
nasal septal deviation predominantly 
anterior towards the right side.  The 
outlines of the right sided posterior 
opacification of both ethmoidal sinuses 
by soft tissue density is evident.  There 
are large bilateral maxillary retention 
cysts in addition to areas of polypoid 
mucosal thickening.  The right sided 
frontal recess is also seen to be 
occluded by soft tissue density.  There 
is soft tissue density also present 
obliterating the left sided middle 
meatus.  

The following impressions are offered:  (1) occluded 
ostiomeatal complexes bilaterally by soft tissue density; (2) 
bilateral nasal cavities abundant, soft tissue density felt 
to be on basis of underlying polyposis - clinical correlation 
is thought necessary; (3) bilateral maxillary and ethmoidal 
sinusitis; and (4) severe nasal septal deviation toward the 
right side.

At his March 1998 hearing before the RO, the veteran 
testified that his sinus condition becomes worse when it is 
very cold and under dusty conditions, which cause him to 
sneeze, secrete large amounts of mucus from his nose, and 
incur breathing difficulty.  Transcript of Hearing 
(Transcript) at page 3.  He further testified that he 
occasionally bleeds from his nose due to his sinus condition.  
Transcript at page 4. 

A March 1998 VA sinus examination report indicates that the 
veteran complained of nasal obstruction, discharge, frontal 
headaches, difficulty breathing through his nose, and 
decrease in his sense of smell.  The examiner further noted 
that the veteran has had purulent discharge at times and that 
"he has been treated with topical and systemic medications 
such as Vancenace and anti-histaminics, which have not 
resolved the incomplete remission of his symptoms."  
Physical examination revealed the nose to have polyps in both 
nostrils with some thick yellowish purulent discharge.  A 
diagnosis of chronic severe pansinusitis was given, with the 
further notation that this disease originates in the 
paranasal sinuses and extends into the nasal cavity in the 
form of nasal polyps.

Legal Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims has noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran's increased rating claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510, a 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of pansinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation (the maximum 
available) is assigned following radical surgery with chronic 
osteomyelitis; or, when there is near constant pansinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An "incapacitating episode" of pansinusitis means 
one that requires bed rest and treatment by a physician. 38 
C.F.R. § 4.97 (1999).

A thorough review of the veteran's claims file shows that, 
while surgery has been suggested for his pansinusitis 
condition, no such surgery has been performed to date.  
Because the veteran does not contend and the medical evidence 
does not indicate that he has undergone either radical 
surgery (with chronic osteomyelitis) or any minor surgery for 
his pansinusitis condition, the criteria for a 50 percent 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.41, 4.97, 
Diagnostic Code 6510 (1999).

The Board notes that because an evaluation of greater than 30 
percent was not warranted at any point during the pendency of 
the veteran's appeal, the considerations of staged 
evaluations implicated by Fenderson v. West are not 
applicable in this case.


ORDER

A claim of entitlement to an increased rating for 
pansinusitis is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 
- 4 -


- 1 -


